Citation Nr: 1037089	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral leg and foot 
disability, to include claimed peripheral neuropathy secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran's claim for service connection has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for disability but who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should therefore construe 
claim for service connection based on reasonable expectations of 
non-expert claimant).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the rating decision on appeal the Veteran's claim for service 
connection for disability of the legs and feet secondary to 
diabetes mellitus has been denied on the basis that no disability 
of the legs and feet is shown.  In June 2008, however, the 
Veteran indicated that he was receiving medication for neuropathy 
of the legs and feet, and submitted a May 2008 prescription label 
for Gabapentin to be taken three times per day for neuropathy.  
He indicated that he was receiving this prescription medication 
through VA, as prescribed by the VA physician named on the 
prescription label.  He indicated that prior to that time he had 
been receiving prescription medication for nerve pain through a 
private physician.  The RO must seek to assist the Veteran in 
obtaining the relevant records of medical treatment.  See 38 
U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 3.159(c)(1)-(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

As there is now evidence that the Veteran has been diagnosed as 
having and is being treated for neuropathy, and he is competent 
to assert that he experiences symptoms of the neuropathy in his 
legs and feet, he must be scheduled for a new VA examination for 
the purpose of determining whether his neuropathy is caused or 
aggravated by his service-connected diabetes mellitus.  See 38 
U.S.C.A. §§ 1110, 5103A(d); 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who 
have treated his disability of the feet and 
legs during the period from discharge from 
active service to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
records from each health care provider the 
Veteran identifies.  

(b) The records sought must include records of 
treatment and prescription of medication for 
neuropathy at VA from May 2008 forward, and 
all relevant private records of treatment and 
prescription of medication for nerve pain. 

(c) The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

2.  Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician.  

(a) The examiner must provide a diagnosis 
for each disability of the feet and legs 
found, and specifically indicate whether 
the Veteran has neuropathy affecting the 
feet and legs.


(b) The purpose of the examinations is to 
determine whether the Veteran has current  
disability of the feet and legs, and if so, 
whether any such disability:

(i) had its onset during active service or 
within one year of discharge from 
active service;

(ii) is related to any incident of 
service;

(iii) is related to his exposure to Agent 
Orange in Viet Nam; or

(iv) is caused or aggravated by service-
connected diabetes mellitus.  

(c) The following considerations will 
govern the examination:
   
(i) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.  

The records reviewed must include 
the service treatment records and 
relevant records of post-service 
private and VA treatment.

(ii) If deemed appropriate by the 
examiner, the Veteran must be scheduled 
for further examinations.  All 
indicated tests and studies must be 
performed.  

(iii) The examiner is requested to provide a 
complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  In all 
conclusions, the examiner must identify 
and explain the medical basis or bases, 
with identification of the evidence of 
record.  

(iv) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


